NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                CYNTHIA LOUISE REDMOND, Appellant.

                             No. 1 CA-CR 19-0055
                               FILED 12-19-2019

           Appeal from the Superior Court in Maricopa County
                        No. CR2016-130903-001
          The Honorable Monica S. Garfinkel, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Cynthia D. Beck
Counsel for Appellant



                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Jennifer M. Perkins and Judge David D. Weinzweig joined.
                           STATE v. REDMOND
                           Decision of the Court

H O W E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969). Counsel for Cynthia
Louise Redmond has advised this Court that she has found no arguable
questions of law and asks us to search the record for fundamental error.
Redmond was charged with possession of a dangerous drug, a class 4
felony; possession of a narcotic drug, a class 4 felony; and shoplifting, a
class 1 misdemeanor. Redmond was given an opportunity to file a
supplemental brief in propria persona; she has not done so. After reviewing
the record, we affirm Redmond’s convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Redmond. See State
v. Fontes, 195 Ariz. 229, 230 ¶ 2 (App. 1998). In May 2016, Redmond was
shopping inside a local Walmart, where she selected a pair of sunglasses, a
pair of gloves and fuel injector fluid. Redmond then went to the
self-checkout and paid for the fuel injector fluid but did not pay for the
sunglasses or gloves. After passing all points of sale, Walmart’s loss
prevention officer approached Redmond to talk about the unpaid
merchandise. Redmond attempted to leave the store and fought against the
loss prevention officer when he tried to stop her. Redmond dropped her
purse as she left the store and got into a white Honda CR-V. The loss
prevention officer asked his assistant manager to get the license plate of the
car while he called the police.

¶3             The loss prevention officer gave the police Redmond’s purse
and the surveillance video of the crime. The officer searched the purse and
found syringes, a plastic container with a tar-like substance, a clear bag with
a white crystalline substance, a wallet with a driver’s license belonging to
Redmond, and an EBT card belonging to Redmond. The officer also found
the gloves and sunglasses that she took from the store. After searching
Redmond’s purse, the officer sealed the drugs in envelopes and sent them
to the Department of Public Safety (“DPS”) for testing. The DPS crime
laboratory tested the substances found in Redmond’s purse and confirmed
them to be methamphetamine and heroin. After a four-day jury trial,
Redmond was found guilty of possession of a dangerous drug, possession
of a narcotic drug, and shoplifting.

¶4          The trial court conducted the sentencing hearing in
compliance with Redmond’s constitutional rights and Arizona Rule of


                                      2
                          STATE v. REDMOND
                          Decision of the Court

Criminal Procedure 26. The trial court considered Redmond’s lack of
criminal history, her health issues, and her substance abuse issues as
mitigating factors. Redmond was sentenced to concurrent terms of two
years’ supervised probation on each charge.

                               DISCUSSION

¶5             We review Redmond’s convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512 ¶ 12 (App. 2011).
Counsel for Redmond has advised this Court that after a diligent search of
the entire record, she has found no arguable question of law. We have read
and considered counsel’s brief and fully reviewed the record for reversible
error, see Leon, 104 Ariz. at 300, and find none. All the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure. So
far as the record reveals, counsel represented Redmond at all stages of the
proceedings, and the sentences imposed were within the statutory
guidelines. We decline to order briefing and affirm Redmond’s convictions
and sentences.

¶6           Upon the filing of this decision, defense counsel shall inform
Redmond of the status of the appeal and of her future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Redmond shall
have 30 days from the date of this decision to proceed, if she desires, with
a pro per motion for reconsideration or petition for review.

                              CONCLUSION

¶7           For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3